DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 9/29/2022. 
Claims 1 and 11 have been amended.
Claims 1, 3-6, 8-11, 13-16, and 18-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of PCT/CN2018/093591 filed on 6/29/2018, which claims priority of foreign application CN201711213382.6 filed 11/28/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 3-6, 8-11, 13-16, and 18-22, Applicant argues that the claims are patent eligible under 35 USC 101 because there is an improvement. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that automating a task previously done by hand does not improve the functioning of the computer (See MPEP 2106.05). In addition, the claimed item separation apparatus merely amounts to general purpose computer components as supported by Applicant’s specification in Paragraphs 0135-0137 and Figure 11. Applicant’s arguments are not persuasive.
Applicant argues that the claims are patent eligible under 35 USC 101 because there is an improvement to logistics technologies. The Examiner respectfully disagrees. The Examiner notes that there does not appear to be an improvement recite in Paragraph 0007 of Applicant’s specification. In fact Paragraph 0007 specifically recites how the method can be implemented using a general purpose computer, which merely adds the words apply it with the judicial exception (not amounting to an improvement) as cited MPEP 2106.05 and PEG 2019. Applicant’s arguments are not persuasive. 
Applicant further argues that the claims are similar to McRO, DDR, and Finjan. The Examiner respectfully disagrees. The Applicant has not pointed out what claimed limitations / additional elements amount to this improvement, but rather is merely making the allegation. The Examiner asserts Applicant’s claims are merely implementing the abstract idea on a general purpose computer, which is supported by Applicant’s arguments page 13. The Examiner asserts that the McRO case is related to “Automatically Animating Lip Synchronization and Facial Expression of Animated Characters”, which is unrelated to the Applicant’s claimed limitations involving optimizing resource contents based on input from a user. Page 2 of the McRO-Bascom Memo from December 2016, "The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation "that improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process." Simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a determination based on rules and/or mathematical relationships to output to a user. The Applicant’s claimed limitations do not appear to bring about any improvement in the operation or functioning of a computer per se, or to improve computer-related technology by allowing computer performance of a function not previously performable by a computer (see page 2 of the McRo-Bascom memo). The solution appears to be more of a business-driven solution rather than a technical one. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, 13-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1, 3-6, 8-10, and 21 are directed toward a process and claims 11, 13-16, 18-20, and 22 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an item separation method, comprising: storing, by an item separation apparatus for logistics, a separation configuration of a historical order in a separation database, wherein the separation configuration of the historical order comprises a type of an item, a quantity of items, a type of a box for packing the item, and a second quantity of boxes; receiving, by the item separation apparatus for logistics, a to-be-processed order entered by using an input apparatus to obtain a solution of separating and loading items into different boxes before transportation, wherein the to-be-processed order comprises a type of a to-be-separated item and a quantity of to-be-separated items; and automatically generating, by the item separation apparatus for logistics, a separation configuration of the to-be-processed order based on the to-be-processed order and the separation configuration of the historical order comprised in a separation database, wherein the separation configuration of the to-be-processed order comprises a type of a box for packing the to-be-separated item and a first quantity of boxes, and wherein automatically generating the separation configuration comprises: matching, by the item separation apparatus for logistics, the to-be-processed order with the historical order comprised in the separation database to obtain at least one candidate separation configuration of the to-be- processed order, wherein each candidate separation configuration comprises all or some separation configurations of at least one historical order, wherein a combination of historical orders comprised in each candidate separation configuration covers at least the to-be- separated item comprised in the to-be-processed order, wherein a real loading rate of a box comprised in each candidate separation configuration meets a preset condition, wherein the real loading rate is a real loading rate obtained when the box is used to pack the to-be-separated item, wherein at least one level of matching is performed on the to-be-processed order and the historical order comprised in the separation database to obtain the at least one candidate separation configuration of the to-be-processed order, and wherein matching granularities are in descending order from first-level matching to last-level matching; and obtaining, by the item separation apparatus for logistics, the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration, wherein the optimization policy includes one of a quantity of used boxes being the smallest, a volume of a used box being the smallest, or separation costs being the lowest (Mental Process and Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are analyzing order data to determine how boxes should be ordered and the configuration of the orders that should be completed, which is steps that a human is carrying out and can be done in the human mind. The Applicant’s claimed limitations are merely analyzing order data to determine how products should be packaged, which is directed towards the abstract idea of Mental Processes. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing order data to determine how boxes should be ordered and the configuration of the orders should be completed, where completion and packaging of orders is a commercial interaction. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “storing, by an item separation apparatus for logistics, a separation configuration of a historical order in a separation database; receiving, by the item separation apparatus for logistics, a to-be-processed order entered by using an input apparatus to obtain a solution of separating and loading items into different boxes before transportation; comprised in the separation database to obtain at least one candidate separation configuration of the to-be- processed order” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “hardware processor, boxes, at least one processor, item separation apparatus, input apparatus, separation database, non-transitory computer readable storage medium, and programming instructions” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 3-6, 8-10, 13-16, and 18-22 further narrow the abstract idea and dependent claims 3-6, 8, 13-16, 18, and 21-22 additionally recite “obtaining a replaceable item of the to-be-separated item, obtaining the separation configuration of the to-be-processed order, obtain at least one virtual candidate separation configuration of the to-be-processed order, obtaining a virtual candidate separation configuration, obtaining the item replacement rule, obtaining a candidate separation configuration, and obtaining an item separation rule” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “hardware processor, boxes, at least one processor, item separation apparatus, input apparatus, separation database, non-transitory computer readable storage medium, and programming instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 3-6, 8-10, and 21; and System claims 11, 13-16, 18-20, and 22 recite a hardware processor, boxes, at least one processor, item separation apparatus, input apparatus, separation database, non-transitory computer readable storage medium, and programming instructions; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0135-0137 and Figure 11. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “storing, by an item separation apparatus for logistics, a separation configuration of a historical order in a separation database; receiving, by the item separation apparatus for logistics, a to-be-processed order entered by using an input apparatus to obtain a solution of separating and loading items into different boxes before transportation; comprised in the separation database to obtain at least one candidate separation configuration of the to-be- processed order” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3-6, 8-10, 13-16, and 18-22 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-6, 8, 13-16, 18, and 21-22 additionally recite “obtaining a replaceable item of the to-be-separated item, obtaining the separation configuration of the to-be-processed order, obtain at least one virtual candidate separation configuration of the to-be-processed order, obtaining a virtual candidate separation configuration, obtaining the item replacement rule, obtaining a candidate separation configuration, and obtaining an item separation rule” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1, 3-6, 8-11, 13-16, and 18-22 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 3-6, 8-11, 13-16, and 18-22 disclose a system and method for item separation and configuration in containers for shipping purposes based off specific rules.
Regarding a possible 103 rejection: The closest prior art of record is:
Sundaresan et al. (US 9,230,233 B1) – which discloses packaging sorting and shipment containers for delivering packages. 
Skeid (US 2014/0190963 A1) – which discloses specific container configurations for maximizing the amount of space used in the container for shipping.
Berger et al. (US 2013/0016636 A1) – which discloses monitoring and tracking shipping containers to optimize certain aspects of shipping.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 3-6, 8-11, 13-16, and 18-22, such as a system and method for item separation and configuration in containers for shipping purposes based off specific rules, which takes into account specific loading rates, replacement rules and options, and optimization policies.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “an item separation method, comprising: storing a separation configuration of a historical order in a separation database, wherein the separation configuration of the historical order comprises a type of an item, a quantity of items, a type of a box for packing the item, and a second quantity of boxes; receiving a to-be-processed order entered by using an input apparatus, wherein the to-be-processed order comprises a type of a to-be-separated item and a quantity of to-be-separated items; and automatically generating a separation configuration of the to-be-processed order based on the to-be-processed order and the separation configuration of the historical order comprised in a separation database, wherein the separation configuration of the to-be-processed order comprises a type of a box for packing the to-be-separated item and a first quantity of boxes, and wherein automatically generating the separation configuration comprises: matching the to-be-processed order with the historical order comprised in the separation database to obtain at least one candidate separation configuration of the to-be- processed order, wherein each candidate separation configuration comprises all or some separation configurations of at least one historical order, wherein a combination of historical orders comprised in each candidate separation configuration covers at least the to-be- separated item comprised in the to-be-processed order, wherein a real loading rate of a box comprised in each candidate separation configuration meets a preset condition, wherein the real loading rate is a real loading rate obtained when the box is used to pack the to-be-separated item, wherein at least one level of matching is performed on the to-be-processed order and the historical order comprised in the separation database to obtain the at least one candidate separation configuration of the to-be-processed order, and wherein matching granularities are in descending order from first-level matching to last-level matching; and obtaining the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration (as required by claims 1, 3-6, 8-11, 13-16, and 18-22), thus rendering claims 1, 3-6, 8-11, 13-16, and 18-22as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683